FILED
                              NOT FOR PUBLICATION                           AUG 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DURYOL KIM; et al.,                              No. 06-72376

               Petitioners,                      Agency Nos. A070-972-044
                                                             A070-972-045
  v.                                                         A078-069-412

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Duryol Kim, Joung Hee Kim, and their daughter Hyun Jung Kim, natives

and citizens of South Korea, petition for review of the Board of Immigration

Appeals’ order dismissing their appeal from an immigration judge’s removal order.

We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We reject petitioners’ contention that the government failed to establish their

removability by clear and convincing evidence, because petitioners conceded

removability. See Young Sun Shin v. Mukasey, 547 F.3d 1019, 1024 (9th Cir.

2008) (“[W]here the alien concedes removability, the government’s burden in this

regard is satisfied.” (citation and quotation omitted)).

      Petitioners’ contention that the government should be equitably estopped

from ordering their removal is unavailing. See Sulit v. Schiltgen, 213 F.3d 449,

454 (9th Cir. 2000) (“[E]stoppel against the government is unavailable where

petitioners have not lost any rights to which they were entitled.”); cf. Salgado-Diaz

v. Gonzalez, 395 F.3d 1158, 1165-68 (9th Cir. 2005).

      Petitioners’ remaining contentions are not persuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                   06-72376